Citation Nr: 0726709	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for right knee traumatic arthritis, status post arthroscopic 
chondroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1983 to July 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating in 
excess of 10 percent for the veteran's service-connected 
right knee disability.  The veteran perfected an appeal to 
the Board, and in November 2004, the Board awarded a 20 
percent disability rating for the veteran's right knee 
disorder.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2006 Order, the Court vacated and remanded the 
Board's decision.  In December 2006, the Board, in turn, 
remanded the case for additional development in accordance 
with the Court's remand, and it is again before the Board for 
further appellate consideration.


FINDINGS OF FACT

The veteran's right knee traumatic arthritis, status post 
arthroscopic chondroplasty, is characterized by right knee 
tricompartmental osteoarthritis and constant aching 
discomfort with episodes of acute pain lasting for one half 
to two hours two to three times a month; it is not 
characterized by flexion of the right leg limited to 45 
degrees or extension of the right leg limited to 10 degrees. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for right knee traumatic arthritis, status post arthroscopic 
chondroplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260 
and 5261 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, January 2002, September 2002 and January 2007 
letters satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until January 2007, after the initial unfavorable AOJ 
decision.  However, since the veteran did, in fact, receive 
this notice and retains the right to appeal any disability 
rating or effective date assigned by the RO, the Board finds 
there is no prejudice to the claimant under the holding in 
Dingess, supra, to proceed with his increased rating claim.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

The veteran contends that a higher disability rating should 
be assigned for his right knee disorder to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran is service-connected at 20 percent for right knee 
traumatic arthritis, status post arthroscopic chondroplasty 
under Diagnostic Code 5010, which contemplates arthritis due 
to trauma.  Arthritis due to trauma is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code, degenerative arthritis is evaluated on the basis 
of limitation of motion of the involved joint.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
20 percent disability rating (the maximum allowed) is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is assigned with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 
noncompensable disability rating is assigned where there is 
limitation of leg flexion to 60 degrees.  A 10 percent 
disability rating is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability rating is in 
order with limitation of leg flexion to 30 degrees.  And, a 
30 percent disability rating is appropriate with limitation 
of leg flexion to 15 degrees. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Under Diagnostic Code 5261, a 
noncompensable disability rating is assigned where there is 
limitation of leg extension to 5 degrees.  A 10 percent 
disability rating requires limitation of leg extension to 10 
degrees.  A 20 percent disability rating is appropriate with 
limitation of leg extension to 15 degrees.  A 30 percent 
disability rating is in order where there is limitation of 
leg extension to 20 degrees.  A 40 percent disability rating 
is assigned where there is limitation of leg extension to 30 
degrees.  And, a 50 percent disability rating is assigned 
where there is limitation of leg extension to 45 degrees. See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006). 

A May 2002 VA examination report shows the veteran worked as 
a fireman for the past 6 years.  The objective medical 
findings noted he walked with a slight antalgic gait favoring 
the right lower extremity, and did not use orthotics or 
braces or assistive devices.  The right knee had 3+ of 
effusion with no increased warmth or dislocation, and painful 
range of motion with full extension to 0 degrees and flexion 
to 90 degrees (with flexion to 80 degrees with repetitive 
motion).  There was no evidence of instability or laxity of 
the knee.  The veteran was diagnosed with post-traumatic 
arthritis of the right knee.  The examiner noted that the 
veteran's right knee could go through periods of more painful 
flare-ups which may alter his strength, coordination or range 
of motion.  However, the frequency of the flare-ups and the 
resulting objective measurement deviating during such flare-
ups was impossible to predict with any degree of medical 
certainty.

Medical records from W. P. Campbell, M.D., dated from 2002 to 
2003 describe the treatment the veteran received for the 
right knee.  Specifically, July 2002 x-rays showed severe 
osteoarthritis of the right knee with spurring, and medial 
joint space decreased comparable to previous x-rays in 2001.  
The veteran was diagnosed with osteoarthritis of the right 
knee and effusion.  Additionally, November 2002 notations 
show the veteran had pain with bending which decreased when 
the leg went straight, but the knee had worsened over the 
past 10 days.  The veteran ambulated without antalgic gait, 
had mild increased warmth and mild effusion.  He had flexion 
to 90-100 degrees and full extension, but had crepitus with 
flexion to extension in all ranges of motion.

Dr. Campbell's records also include June 2003 notations 
showing the veteran had a desk job with the fire department 
and was not putting any physical demand on his knees.  He 
also did not participate in athletics anymore because of his 
arthritis.  At this time, the veteran had full extension but 
flexion to 100 degrees, and although he had mild effusion, 
the knee was stable.  Furthermore, October 2003 notations 
show the veteran had severe degenerative disease with was 
tricompartmental in the right knee, and had range of motion 
of 0 to 90 degrees.

A March 2003 report from R. Snowden, M.D., shows the veteran 
walked without a noticeable limp.  The knee was in neutral to 
slight varus with just a trace of fluid. Also, the knee was 
tender to palpation along the medial joint line, and had 
tenderness to palpation around the patella.  He had full 
extension, but flexed to 93-94 degrees.  And, x-ray evidence 
showed significant tricompartmental arthritis with slight 
varus alignment, but still reasonably good cartilage space in 
the medial compartment but with hypertrophic spurring along 
the medial and lateral joint lines. The veteran also had 
extensive osteophytic spurring around the patellofemoral 
articulation.  He was diagnosed with moderately advanced 
tricompartmental arthritis of the right knee, probably post-
traumatic in origin.

An April 2007 VA examiner indicated that the veteran reported 
having constant aching discomfort in his right knee at a 
level of 5 on average but can reach a level of 8 two or three 
times a month.  These episodes last one-half to two hours.  
The veteran treats these episodes with rest and elevation.  
Upon examination, the veteran had no locking, subluxing, or 
dislocating.  He had a normal posture and just slightly 
broad-based gait to accommodate his girth, and no orthotics, 
prosthetics, ambulatory devices, atrophy, hypertrophy, 
palpable spasms, or tenderness.  Strength testing to gravity 
and resistance were within normal limits for age and were 
equal bilaterally, and his heel-toe walking was normal.  
Range of motion of his right knee, after repetitive range of 
motion, was 0 to 95 degrees, limited by difficulty at full 
extension.  Lachman, anterior posterior drawer and McMurray's 
were negative.  The veteran's right knee was significantly 
positive for grind test, and congenital genu varum deformity 
of the knees was noted.  The examiner stated that additional 
limitation due to flare-ups could not be determined without 
resorting to mere speculation.  He observed that there was no 
discomfort or difficulty with range of motion testing nor 
effusion, edema, arythmea, tenderness, palpable deformities, 
or instability found except as noted.  The veteran's right 
knee x-ray revealed patellofemoral degenerative changes, 
medial and lateral joint spaces were preserved.  The 
diagnosis was right knee tricompartmental osteoarthritis and 
congenital genu varum deformity with residual functional 
limitation.
 
The evidence of record clearly weighs against the assignment 
of a 30 percent disability rating for the veteran's right 
knee traumatic arthritis, status post arthroscopic 
chondroplasty.  As noted above, the veteran's arthritis will 
be rated based on x-ray evidence of arthritis, unless a 
compensable disability rating is available under Diagnostic 
Codes 5260 or 5261.  However, the veteran's range of motion 
at his April 2007 VA medical examination measured 0 to 95 
degrees after repetitive movement.  The veteran's right knee 
disability does not warrant a compensable disability rating 
in either extension or flexion under Diagnostic Codes 5260 or 
5261.  Therefore, the veteran's disability is appropriately 
rated based on x-ray evidence of arthritis.  

The veteran has x-ray evidence of patellofemoral degenerative 
changes, with a diagnosis of right knee tricompartmental 
osteoarthritis.  He reported having constant aching 
discomfort in his right knee at a level of 5 on average with 
episodes of acute pain lasting for one half to two hours.  
These episodes occur two to three times a month.  The 
veteran's current 20 percent disability rating under 
Diagnostic Codes 5003, 5010 is confirmed as his right knee 
disability most nearly approximates a disability manifested 
by complaints of pain with x-ray evidence showing involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. §  
4.71a, Diagnostic Codes 5003, 5010.   Since the veteran is 
not being rated on limitation of motion under Diagnostic 
Codes 5260 or 5261, §§ 4.40 and 4.45 with respect to pain do 
not apply.  Johnson, supra.

In assessing the veteran's right knee disability, the Board 
also considered rating the veteran's knee under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257, a knee disability involving 
recurrent subluxation or lateral instability with severe 
impairment warrants a 30 percent disability rating.  The 
veteran's April 2007 VA medical report reflects that he had 
no instability, locking, subluxing or dislocating of his 
right knee.  Therefore, a rating under Diagnostic Code 5257 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  Since Diagnostic Code 5257 is not predicated on loss 
of range of motion, §§ 4.40 and 4.45 with respect to pain do 
not apply.  Johnson, supra.

The Board has considered other diagnostic codes for rating 
disabilities of the knee, but they are not applicable here as 
the clinical findings do not reflect that the veteran has a 
diagnosis of, or symptomatology that would be equivalent or 
analogous to, ankylosis of the knee, dislocated semilunar 
cartilage of the knee, removal of semilunar cartilage of the 
knee, nonunion or malunion of the tibia and fibula, or genu 
recurvatum, to warrant a rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 (2006).

There is no evidence of record that the veteran's service-
connected right knee traumatic arthritis, status post 
arthroscopic chondroplasty causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the veteran's 
right knee traumatic arthritis, status post arthroscopic 
chondroplasty.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A disability rating in excess of 20 percent for right knee 
traumatic arthritis, status post arthroscopic chondroplasty, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


